                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALBERT D. SEENO CONSTRUCTION                         Case No. 17-cv-03765-SI
                                         COMPANY, et al.,
                                   8
                                                         Plaintiffs,                          ORDER OF REFERRAL
                                   9
                                                  v.                                          Re: Dkt. Nos. 76, 80
                                  10
                                         ASPEN INSURANCE UK LIMITED,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           The parties have submitted a discovery dispute to the Court for resolution. Defendant Aspen

                                  14   contends that plaintiff ADSCO’s responses to document requests are inadequate, and plaintiff

                                  15   asserts, inter alia, that defendant is seeking irrelevant documents and that the requests are overbroad

                                  16   and burdensome.

                                  17           Contrary to this Court’s standing order requiring a joint letter brief, the parties submitted

                                  18   separate letter briefs that in many respects do not respond to each other’s arguments. The Court

                                  19   finds that the current briefing is inadequate, and that this matter is appropriate for referral to a

                                  20   Magistrate Judge for resolution.

                                  21           Accordingly, this discovery dispute is hereby REFERRED to a Magistrate Judge. At this

                                  22   time, this referral is limited to this specific discovery dispute.

                                  23

                                  24           IT IS SO ORDERED.

                                  25

                                  26   Dated: May 16, 2019                             ______________________________________
                                                                                         SUSAN ILLSTON
                                  27                                                     United States District Judge
                                  28
